Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application

Applicant’s amendments and remarks filed 12/14/2021 have been acknowledged. Claims 1-3, 5-8, 11, 13-20, and new claims 21-25 are pending.

Claim Objections
Claim 19 is objected to because the last formula should be changed to “LiN(CxF2x+1SO2)(CyF2y+1SO2).”
Appropriate correction is required.


	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 15-17, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 24 recites two sentences in which the second one starts with “In some embodiments…” in line 4. It is unclear whether the second sentence is required. For examination purposes, the two sentences are considered as one limitation where the term “In some embodiments” is replaced with “wherein”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 8, 11, and 13-25 are rejected under 35 U.S.C. 103 as being unpatentable over CN 1808745 to Sun (cited by Applicant; machine translation provided for citation), in view of CN 105826600 to Zhan et al. (cited by Applicant; machine translation provided for citation).
Regarding claims 1 and 5, Sun teaches an electrochemical device, e.g. a lithium ion secondary battery, comprising a cathode, an anode, and an electrolytic solution ([0017]; [0030-34]), wherein the anode comprises a carbon material, e.g. artificial graphite ([0017]; [0036]), and a thickening agent such as hydroxypropyl methyl cellulose (HPMC) ([0027]), and the electrolytic solution comprises propionate and sultone (a sulfur-oxygen double bond-containing compound) ([0034]).
Sun does not expressly teach that the electrolytic solution comprises a compound having 2-4 cyano groups.
Zhan et al. also relates to a lithium ion battery and teaches that the electrolyte comprises propionate, e.g. propyl propionate (PP) ([0011]; [0014]; [0022]), and additives including fluoroethylene carbonate and a dinitrile compound (a compound having 2-4 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the claimed additives in the electrochemical device of Sun, motivated by the fact that Zhan et al. teaches that the additives improve battery characteristics as the dinitrile compound in the additive can complex with metal ions, reduce the decomposition of electrolyte, inhibit the dissolution of metal ions, protect the positive electrode, and improve battery performance ([0034]) and the fluoroethylene carbonate (FEC) in the additive can form an excellent SEI on the negative electrode to ensure that the battery has excellent cycling performance ([0032]; [0033]). The skilled artisan would have obtained expected results combining known elements to produce a known product. 
Regarding claims 2 and 3, Sun teaches that the specific surface area of the artificial graphite is preferably below 3 m2/g ([0022]). A prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05[R-5].
Regarding claim 8, Sun teaches that the propionate is, e.g. ethyl propionate ([0034]), and that reads on the claimed formula 1. 
Regarding claim 11, Sun teaches that the electrolytic solution comprises propionate ([0034]), but does not expressly teach the content of the propionate.
Zhan et al. teaches that the electrolyte comprises propyl propionate (PP) in a range from 5 wt% to 40 wt% (abstract; [0011-15]).

Regarding claims 13 and 15-17, Zhan et al. teaches that the additive comprises fluoroethylene carbonate ([0011]; [0016]).
Regarding claim 14, Zhan et al. teaches that based on the total weight of the non-aqueous electrolyte solution, the content of the fluoroethylene carbonate is 1 to 6% ([0021]; [0040]), the same for the dinitrile compound ([0024]; [0034]; [0041]), 0.01% to 1% for a fluorocarbon surfactant ([0024]), and 0.1-10% for other additives ([0026]). The content of the additive falls within or overlaps with the claimed range.
Regarding claim 18, Zhan et al. teaches that the electrolyte comprises propyl propionate (PP) in a range from 5 wt% to 40 wt% (abstract; [0011-15]) and based on the total weight of the non-aqueous electrolyte solution, the content of the fluoroethylene carbonate is 1 to 6% ([0021]; [0040]), the same for the dinitrile compound ([0024]; [0034]; [0041]), 0.01% to 1% for a fluorocarbon surfactant ([0024]), and 0.1-10% for 
Regarding claims 19, Sun teaches that the electrolytic solution further comprises, e.g. LiPF6 ([0057]).
Regarding claims 20, Sun teaches an electronic device ([0004]) comprising an electrochemical device, e.g. a lithium ion secondary battery, having a cathode, an anode, and an electrolytic solution ([0017]; [0030-34]), wherein the anode comprises a carbon material, e.g. artificial graphite ([0017]; [0036]), and a thickening agent such as hydroxypropyl methyl cellulose (HPMC) ([0027]), and the electrolytic solution comprises propionate and sultone (a sulfur-oxygen double bond-containing compound) ([0034]).
Sun does not expressly teach that the electrolytic solution comprises a compound having 2-4 cyano groups.
Zhan et al. also relates to a lithium ion battery and teaches that the electrolyte comprises propionate, e.g. propyl propionate (PP) ([0011]; [0014]; [0022]), and additives including fluoroethylene carbonate and a dinitrile compound (a compound having 2-4 cyano groups) ([0011]; [0016]). The electrolyte also contains a sultone compound ([0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the claimed additives in the electrochemical device of Sun, motivated by the fact that Zhan et al. teaches that the additives improve battery characteristics as the dinitrile compound in the additive can complex with metal ions, reduce the decomposition of electrolyte, inhibit the dissolution of metal ions, protect the positive electrode, and improve battery performance ([0034]) 
	Regarding claims 21, Sun teaches that the electrolytic solution further comprises a non-aqueous solvent including dimethyl carbonate (a chained carbonate) ([0034]).
Regarding claims 22, Zhan et al. teaches that the compound having 2-4 cyano groups includes a dinitrile compound ([0011]; [0016]).
Regarding claims 23, Zhan et al. teaches that the compound having 2-4 cyano groups includes succinonitrile ([0025]).
Regarding claim 24, Sun teaches that the propionate includes methyl propionate ([0034]).
Regarding claim 25, Sun teaches an electrochemical device, e.g. a lithium ion secondary battery, comprising a cathode, an anode, and an electrolytic solution ([0017]; [0030-34]), wherein 
the anode comprises a carbon material, e.g. artificial graphite ([0017]; [0036]), and a thickening agent such as hydroxypropyl methyl cellulose (HPMC) ([0027]), and 
the electrolytic solution comprises propionate and sultone (a sulfur-oxygen double bond-containing compound) ([0034]).
Sun does not expressly teach that the propionate is propyl propionate or that the electrolytic solution comprises a flurocarbonate.
Zhan et al. also relates to a lithium ion battery and teaches that the electrolyte comprises propionate, e.g. propyl propionate (PP) ([0011]; [0014]; [0022]), and additives 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used propyl propionate in the electrolytic solution of Sun, motivated by the fact that Sun teaches methyl propionate and ethyl propionate in the electrolyte ([0034]) and Zhan et al. demonstrates that methyl propionate, ethyl propionate, and propyl propionate are known solvents in the electrolyte solution ([0022]) and so the skilled artisan would have obtained expected results applying a known element for a known product. It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a flurocarbonate such as fluoroethylene carbonate in the electrolyte of Sun, motivated by the fact that Zhan et al. teaches that the fluoroethylene carbonate (FEC) in the additive can form an excellent SEI on the negative electrode to ensure that the battery has excellent cycling performance ([0032]; [0033]). The skilled artisan would have obtained expected results combining known elements to produce a known product. 

Claims 1, 5, 8, 11, 13-19, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0091775 to Lee et al. (cited by Applicant), in view of CN 105826600 to Zhan et al. (cited by Applicant; machine translation provided for citation).
Regarding claims 1 and 5, Lee et al. teaches an electrochemical device, e.g. a lithium secondary battery, comprising a cathode, an anode and an electrolytic solution (abstract; [0015]; [0024]), wherein 
the anode comprises a carbon material, e.g. artificial graphite as a conduction agent ([0015]; [0018]; [0034]; [0036]) and/or as an active material ([0038]), and a water-dispersible binder such as hydroxypropylmethyl cellulose ([0015]; [0020]; [0028]; [0029]), and 
the electrolytic solution comprises propionate ([0045]) and an additive including fluoroethylene carbonate (abstract; [0015]; [0016]; [0024]; [0041]).
Lee et al. does not expressly teach that the additive includes a compound having 2-4 cyano groups.
Zhan et al. also relates to a lithium ion battery and teaches that the electrolyte comprises propionate, e.g. propyl propionate (PP) ([0011]; [0014]; [0022]), and additives including fluoroethylene carbonate and a dinitrile compound ([0011]; [0016]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the compound having 2-4 cyano groups in the electrochemical device of Lee et al., motivated by the fact that Zhan et al. teaches that the dinitrile compound in the additive can complex with metal ions, reduce the decomposition of electrolyte, inhibit the dissolution of metal ions, protect the positive electrode, and improve battery performance ([0034]) and the fluoroethylene carbonate (FEC) in the additive can form an excellent SEI on the negative electrode to ensure that the battery has excellent cycling performance ([0032]; [0033]). The skilled artisan would have obtained expected results applying a known element to a known product. 
Regarding claim 8, Lee et al. teaches that the propionate is, e.g. propionate ethyl ([0045]), and that reads on the claimed formula 1 of claim 8. 
Regarding claim 11, Lee et al. teaches that the electrolytic solution comprises propionate ([0045]), but does not expressly teach the content of the propionate.
Zhan et al. teaches that the electrolyte comprises propyl propionate (PP) in a range from 5 wt% to 40 wt% (abstract; [0011-15]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the claimed content of the propionate in the electrochemical device of Lee et al., motivated by the fact that Zhan et al. demonstrates an electrolyte having an overlapping range of propionate content ([0011-15]) and teaches that by optimizing the solvent, controlling the content of ethylene carbonate (EC), a gas-producing solvent in the solvent, and adding propyl propionate (PP) and fluorobenzene (FB) to the electrolyte that can improve the electrode/electrolyte interface, inhibit electrolysis. The decomposition of the liquid reduces the gas production of the battery, thereby improving the high-temperature storage performance of the lithium-ion battery ([0039]).
Regarding claims 13 and 15-17, Lee et al. teaches that the additive is fluoroethylene carbonate (abstract; [0015]; [0024]; [0041]).
Regarding claim 14, Zhan et al. teaches that based on the total weight of the non-aqueous electrolyte solution, the content of the fluoroethylene carbonate is 1 to 6% ([0021]; [0040]), the same for the dinitrile compound ([0024]; [0034]; [0041]), 0.01% to 1% for a fluorocarbon surfactant ([0024]), and 0.1-10% for other additives ([0026]). The content of the additive falls within or overlaps with the claimed range.
Regarding claim 18, Zhan et al. teaches that the electrolyte comprises propyl propionate (PP) in a range from 5 wt% to 40 wt% (abstract; [0011-15]) and based on the total weight of the non-aqueous electrolyte solution, the content of the fluoroethylene carbonate is 1 to 6% ([0021]; [0040]), the same for the dinitrile compound ([0024]; [0034]; [0041]), 0.01% to 1% for a fluorocarbon surfactant ([0024]), and 0.1-10% for other additives ([0026]). The content of the propionate to the additive falls within or overlaps with the claimed range.
Regarding claim 19, Lee et al. does not expressly teach that the electrolytic solution further comprises the claimed elements.
Zhan et al. teaches that the electrolyte comprises a lithium salt dissolved in the non-aqueous solvent ([0011]), e.g. lithium hexafluorophosphate (LiPF6) ([0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the claimed salt in the electrolytic solution of Lee et al., motivated by the fact that Zhan et al. demonstrates a known salt dissolved in the non-aqueous solvent in order to form a functional electrolyte for the electrochemical device. 
Regarding claims 21, Lee et al. teaches that the electrolytic solution further comprises a non-aqueous solvent including propylene carbonate (PC) (a cyclic carbonate) ([0045]).
Regarding claims 22, Zhan et al. teaches that the compound having 2-4 cyano groups includes a dinitrile compound ([0011]; [0016]).
Regarding claims 23, Zhan et al. teaches that the compound having 2-4 cyano groups includes succinonitrile ([0025]).
Regarding claim 24, Lee et al. teaches that the propionate includes propionate methyl ([0045]).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Sun and Zhan et al. or Lee et al. and Zhan et al. as applied to claim 1 above, in view of US 2006/0003232 to Jung et al.
Regarding claim 6, Sun or Lee et al. teaches that the negative electrode active material includes a carbon material such as graphite (Sun ([0017]; [0036], Lee [0038]), but does not expressly teach that the anode further comprises one or more of a silicon material, a silicon-carbon composite material, a silicon-oxygen material, an alloy material and a lithium-containing metal composite oxide material.
Jung et al. also relates to a lithium secondary battery and teaches an anode comprising a negative active material that may include carbonaceous materials such as graphite and may also comprise a metal capable of alloying with lithium, and a mixed material comprising the carbonaceous material and the alloying metal. Nonlimiting examples of metals capable of alloying with lithium include Al, Si, Sn, Pb, Zn, Bi, In, Mg, Ga, Cd, Ge, and similar metals (abstract; [0016]; [0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have arrived at the claimed anode in the electrochemical device of Sun or Lee et al., motivated by the fact that Jung et al. demonstrates at least one combination of known negative electrode active materials such as a mixed material comprising the carbonaceous material and the alloying metal 
Regarding claim 7, Sun or Lee et al. teaches hydroxypropyl methylcellulose (Sun [0027], Lee [0015]; [0020]; [0028]; [0029]), but does not expressly teach that the hydroxyalkyl methylcellulose is selected from one or more of hydroxyalkyl methylcellulose sodium and hydroxyalkyl methylcellulose lithium, and the alkyl has 1-8 carbon atoms.
Jung et al. teaches that a water-soluble thickener may include a cellulose-based compound such as hydroxypropylmethyl cellulose-alkali metal salt. The alkali metal in the cellulose-alkali metal salt is selected from the group consisting of Na, K, or Li ([0025]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have arrived at the claimed hydroxyalklyl methylcellulose in the electrochemical device of Sun or Lee et al., motivated by the fact that Jung et al. teaches that the cellulose-alkali metal salt prevents reduction of both the electron conduction path and the ionic conduction path and also prevents increases in the internal resistance of the battery. In the absence of an alkali metal salt, such increases in the internal resistance of the battery would occur due to the use of the non-conductive material of the cellulose compound and a water soluble binder. Prevention of the increase in the internal resistance of the battery is important because such an increases results in the rapid deterioration of the discharge characteristics ([0025]). The skilled artisan would have obtained expected results applying a known element to a known product.

Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5-8, 11, and 13-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant amended claims 1 and 20 and added claim 25 to recite that the carbon material has at least one of natural graphite or artificial graphite and that the electrolytic solution comprises specific additives. In response, the Examiner has applied Sun and Zhan and Lee and Zhan, separately. Each combination of references teaches all of the claimed elements as known substances in the anode and the electrolytic solution; the combination of these elements would have been obvious. As a result, any alleged advantage from the combined elements would have been expected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENG M CHAN whose telephone number is (571)270-5859. The examiner can normally be reached 9 am - 5:30 pm on Monday and 9 am - 3 pm from Tuesday to Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/Heng M. Chan/           Examiner, Art Unit 1725                                                                                                                                                                                             



/BASIA A RIDLEY/           Supervisory Patent Examiner, Art Unit 1725